Citation Nr: 1023464	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-30 690	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to a compensable rating for herpes simplex.

4.  Entitlement to a compensable rating for tinea pedis.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel





INTRODUCTION

The Veteran had active military service from July 1977 to 
July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

By a March 2008 decision, the Board denied claims for 
compensable ratings for pes planus and hemorrhoids and an 
application to reopen a claim of service connection for 
fracture of two front upper teeth and periodontal disease for 
disability compensation purposes.  In that decision, the 
Board also reopened a previously denied claim of service 
connection for residuals of a left eye injury.  By that same 
decision, the Board remanded the reopened claim for 
additional development along with claims of service 
connection for anemia and a left ankle disability, and claims 
for compensable ratings for herpes simplex and tinea pedis.

In March 2010, the Appeals Management Center (AMC) granted 
service connection for anemia.  Because this benefit was 
granted, a claim of service connection for anemia is not now 
before the Board.

In the March 2008 decision, the Board also referred to the 
agency of original jurisdiction (AOJ) an application to 
reopen a previously denied claim of service connection for 
residuals of a laceration of the lower lip and a claim of 
service connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment.  It does not appear 
that any action has been taken on these two issues and they 
are again referred to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a left ankle disability.

2.  The Veteran has nuclear sclerotic cataracts that are as 
likely as not attributable to his active military service.

3.  The Veteran has a left upper eyelid scar that is likely 
attributable to his active military service.

4.  The Veteran does not have a left eye disability other 
than nuclear sclerotic cataracts and a left upper eyelid scar 
that is attributable to his active military service.

5.  The Veteran's service-connected herpes simplex has 
affected less than 5 percent of his entire body or exposed 
areas; systemic therapy has not been shown.

6.  The Veteran's service-connected tinea pedis has affected 
less than 5 percent of his entire body or exposed areas; 
systemic therapy has not been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left ankle disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  The Veteran has nuclear sclerotic cataracts that are the 
result of injury or disease incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The Veteran has a left upper eyelid scar that is the 
result of injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

4.  The Veteran does not have a left eye disability other 
than nuclear sclerotic cataracts and a left upper eyelid scar 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

5.  The criteria for a compensable rating for service-
connected herpes simplex have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2009).

6.  The criteria for a compensable rating for service-
connected tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through April 2004 and May 2004 notice letters, the Veteran 
was notified of the information and evidence needed to 
substantiate his service connection claims.  In regards to 
the claims for increase, the notice letters informed the 
Veteran that the evidence should show that his service-
connected disabilities had gotten worse.  By a March 2008 
notice letter, the Veteran was provided with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claims, the 
claims were properly re-adjudicated in March 2010, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2004 and May 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the issues on appeal 
for further notification of how to substantiate the claims is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Jackson, Mississippi.  The Veteran has suggested that his 
service treatment records are incomplete.  However, he has 
not identified any specific record or group of records that 
are missing.  The service treatment records associated with 
the claims file contain an extensive amount of in-service 
treatment records spanning the Veteran's twenty years of 
military service and appear to be complete.

In conjunction with the duty to assist, the Veteran was 
provided VA examinations in connection with his claims, the 
reports of which are of record.  The examinations were 
conducted pursuant to the Board's March 2008 remand.  The 
examination reports contains sufficient evidence by which to 
decide the service connection claims in regards to whether 
the Veteran has a current left ankle disability and whether 
any left eye disability is related to his military service.  
The reports also contain sufficient evidence by which to 
evaluate the Veteran's herpes simplex and tinea pedis in the 
context of the rating criteria.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Service Connection Claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


Left Ankle Disability

The Veteran asserts that he has a left ankle disability as a 
result of an injury during active military service.  
Specifically, he states that he injured his left ankle in 
service while playing basketball in 1997.  The Veteran states 
that he experiences pain in the left ankle and maintains that 
any current left ankle disability is a result of the in-
service basketball injury.  Thus, he contends that service 
connection is warranted for a left ankle disability.

A review of the Veteran's service treatment records is 
negative for complaints of or treatment for possible symptoms 
involving the left ankle.  His November 1996 separation 
examination was normal with respect to the left ankle.  
Nevertheless, the Veteran is competent to report factual 
matters of which he has firsthand knowledge, such as an 
injury to the left ankle.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Because pain is a symptom that is 
readily observable to a lay person, and because the Veteran's 
statement is seemingly credible, his statement is sufficient 
to establish the existence of an in-service injury to the 
left ankle.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

VA treatment records document that the Veteran has been seen 
for regular complaints of left ankle pain since at least 
2003.  No diagnosis has been made other than "arthralgia."  
Arthralgia is pain in a joint.  See Dorland's Illustrated 
Medical Dictionary 145 (30th ed. 2003).

Pursuant to the Board's March 2008 remand, the Veteran was 
afforded a VA examination in December 2008 to address the 
nature and etiology of his left ankle complaints.  The 
examiner reviewed the claims file, accurately noted the 
Veteran's history and complaints of left ankle pain, and 
examined the Veteran.  X-rays were taken of the left ankle 
and the examiner noted that the x-rays did not show a 
fracture, dislocation, or other bony abnormalities.  Joint 
space was well maintained and there were no arthritic changes 
seen throughout the mid foot on the lateral view.  The 
examiner provided a diagnosis of pes planus deformity of the 
left foot.  (The Board notes that the Veteran has already 
been awarded service connection for bilateral pes planus.)

In regards to the left ankle, the examiner stated that the 
Veteran is asymptomatic around the ankle where one would 
expect to find residuals from instability or an ankle sprain.  
The examiner stated that the Veteran was also non-tender to 
palpation along the posterior tibial tendon where one would 
expect to find posterior tibial tendon insufficiency.  The 
examiner noted that the Veteran was vague on his description 
of pain as being all over and throbbing in nature that could 
not be reproduced on examination or that could be explained 
based on the x-ray findings.  The examiner reiterated that 
the Veteran did not have findings consistent with residuals 
of an ankle sprain.  Based on Veteran's complaints and 
findings from both x-ray and physical examination, the 
examiner gave the opinion that the Veteran's current symptoms 
did not come from the ankle sprain that he sustained while in 
the military.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  As such, an essential element of a service 
connection claim is the establishment of a current 
disability.  The evidence reflects that the Veteran does not 
have a left ankle disability.  An element of a service 
connection claim is the existence of a current disability.  
The Veteran has stated that he experiences pain in the left 
ankle and he has been treated for similar complaints.  
However, without a diagnosed or identifiable underlying 
malady or condition, pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The Board finds the December 2008 VA examination report to be 
probative on the matter as the examiner did not provide a 
left ankle diagnosis after reviewing the evidence in the 
claims file, analyzing the x-ray evidence, and examining the 
Veteran.  The report is more persuasive than the VA treatment 
records that contain the "arthralgia" diagnosis that 
appears to be no more than a characterization of the 
Veteran's complaints of left ankle pain.  In the absence of 
proof of current disability, the claim of service connection 
may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, service connection for a left ankle disability 
is not warranted.

Residuals of a Left Eye Injury

The Veteran asserts that he has a left eye disability related 
to an injury that he incurred during military service.  
Specifically, he points to an incident in service where 
battery acid splashed in his eyes after a battery exploded.  
As a result of this event, the Veteran contends that service 
connection is warranted.

Service treatment records document several instances of 
treatment for symptoms involving the left eye.  The records 
show treatment for a chalazion with swelling, redness, and 
tenderness.  There was also intermittent treatment for blurry 
and dry eyes.  Finally, the records reflect a history of in-
service chemical burns to the eyes, which the Veteran states 
were from the battery acid incident.  Post-service medical 
records show treatment for dry eyes through the Jackson VAMC.  
Additionally, VA treatment records and a July 2004 VA 
examination reflect that the Veteran has a scar on the left 
eyelid.

Pursuant to the Board's March 2008 remand, the Veteran was 
afforded a VA eye examination in January 2009 to address the 
nature and etiology of any current left eye disability.  
Although the claims file was not available for review, the 
examiner accurately noted that the Veteran had in-service 
treatment for a chalazion and that he was involved in an 
incident where battery acid went into his eyes.  
Additionally, the examiner noted a history of multiple blunt 
force injuries during the Veteran's time as a boxer in 
service that was not previously reported.  The examiner was 
able to review the Veteran's "medical records," presumably 
his VA records that are available electronically.  
Accordingly, the January 2009 examiner's knowledge of the 
Veteran's circumstances was equivalent to that of someone who 
was able to review the evidence in the claims file.  Thus, a 
remand for another examination is not necessary in this 
regard.

The VA examiner noted that the Veteran experienced bilateral 
symptoms of redness and blurring.  Corrected visual acuity 
was 20/20 bilaterally for both near and distance vision.  
There was no field vision defect and no double vision.  On 
slit lamp examination, there were trace nuclear sclerotic 
cataracts bilaterally and punctuate congenital lenticular 
opacifications bilaterally.  Notably, there was a very faint 
horizontal linear scar on the left upper eyelid.

In regards to the identified left eye disabilities, the 
examiner stated that the punctuate opacifications are likely 
congenital and are not related to the Veteran's military 
service.  The examiner stated that the trace nuclear 
sclerotic cataracts are multifactoral in etiology and causes 
include aging.  However, the examiner gave the opinion that 
the cataracts are as likely as not related to the Veteran's 
military service.  With respect to the provided history of 
ocular exposure to battery acid and blunt force trauma from 
boxing, the examiner stated that no residual evidence of 
these injuries was seen.  However, the examiner stated that 
the very faint horizontal linear scar on the left upper 
eyelid is consistent with the history of chalazion removal 
from the left eye.

In consideration of the evidence of record, the Board finds 
that the Veteran has nuclear sclerotic cataracts that are as 
likely as not attributable to his active military service.  
Although the January 2009 VA examiner indicated that the 
etiology of that eye disability was multifactoral and 
included the aging process, the examiner also stated that the 
cataracts were as likely as not related to the Veteran's 
military service.  No reason was given, but there is no 
opinion of record to contradict this one.  When reasonable 
doubt is resolved in favor of the Veteran, the Board 
concludes that service connection is warranted for nuclear 
sclerotic cataracts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

The Board also finds that the Veteran has a left upper eyelid 
scar that is likely attributable to his active military 
service.  For this disability, there is documented in-service 
evidence of treatment for removal of a chalazion on the left 
eye.  The January 2009 VA examiner found that a scar found on 
the left upper eyelid is consistent with a history of a 
removal of a chalazion.  There is no indication in the 
records that the Veteran had a chalazion removed other than 
during his military service.  Accordingly, the Board 
concludes that service connection is also warranted for a 
left upper eyelid scar.  

Lastly, the Board finds that the Veteran does not have a left 
eye disability other than nuclear sclerotic cataracts and a 
left upper eyelid scar that is attributable to his active 
military service.  The only other eye disability identified 
by the January 2009 VA examiner was punctate lenticular 
opacifications.  Unlike the other eye disabilities, the 
examiner stated that this disability was likely congenital 
and not related to the Veteran's military service.  
Additionally, no evidence could be found by the examiner of 
residual disability from the Veteran's in-service ocular 
exposure to battery acid or blunt force trauma from boxing.  
The Board finds the examiner's opinion as to the absence of 
residual disability from those two in-service injuries to be 
more probative than the Veteran's theory of the claim.  The 
examiner possesses the medical expertise necessary to provide 
a probative opinion on the matter.  The examiner considered 
the Veteran's theory and did not endorse it.  Consequently, 
the Board concludes that service connection is not warranted 
for a left eye disability other than nuclear sclerotic 
cataracts and a left upper eyelid scar.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Conclusion

For all the foregoing reasons, the Board finds that a grant 
of service connection is warranted for nuclear sclerotic 
cataracts and a left upper eyelid scar.  However, the claims 
of service connection for a left ankle disability and a left 
eye disability other than nuclear sclerotic cataracts and a 
left upper eyelid scar must be denied.  In reaching the 
conclusions as to the denied claims, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  As 
the preponderance of the evidence is against those claims of 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Rating Claims

The Veteran asserts that his service-connected herpes simplex 
and tinea pedis are more disabling than currently rated.  He 
contends that a compensable rating is warranted for each 
disability.

Both herpes simplex and tinea pedis have been evaluated as 
noncompensably (zero percent) disabling under Diagnostic 
Code 7813 for dermatophytosis.  Disabilities that are 
evaluated under this diagnostic code are to be rated as 
disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis 
(Diagnostic Code 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118 (Diagnostic Code 7813) (2009).  
In the Veteran's case, he is not service connected for a skin 
disability affecting the head, face, or neck.  Additionally, 
the evidence does not show that either disability results in 
scarring.  Instead, the evidence reflects symptoms involving 
observable rashes and fungal infections in the genital area 
and the feet.  Thus, evaluations as analogous to dermatitis 
are appropriate.

Under Diagnostic Code 7806, a noncompensable rating is 
warranted when less than 5 percent of the entire body or less 
than 5 percent of exposed area is affected, and; no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when there is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted when there is 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118 (Diagnostic Code 7806).

Herpes Simplex

VA treatment records since 2003 show a history of herpes.  
The Veteran has been treated for flare-ups.  He states that 
he uses medication twice daily.  The records reflect that the 
Veteran has been prescribed Acyclovir.

Pursuant to the Board's March 2008 remand, the Veteran 
underwent a VA examination in December 2008 in connection 
with the claim.  The examiner reviewed the claims file and 
accurately noted the Veteran's history of herpes simplex.  
The examiner noted that the Veteran has used topical 
treatment in Acyclovir and indicated there has been no use of 
systemic treatment including corticosteroids or 
immunosuppressive drugs.  Examination revealed small 
depressions and retractions in the genital area where there 
had been previous blisters.  The examiner stated that the 
depressions affected less than 1 percent of total body 
surface area and that no exposed areas were involved.  A 
diagnosis of genital herpes was provided.

The Board considers the December 2008 VA examination report 
to be the best evidence for deciding the claim as the 
examiner addressed the two main aspects for evaluating the 
disability-the area affected by herpes simplex and the type 
of treatment that the Veteran has undergone.  Given that less 
than 1 percent of the entire body was affected and zero 
percent of exposed areas was affected, a noncompensable 
rating is warranted for herpes simplex because less than 5 
percent of the entire body and less than 5 percent of exposed 
area was affected.  Additionally, because the examination 
confirmed that no more than topical therapy has been required 
to treat the Veteran's herpes simplex, a noncompensable 
rating is warranted based on that aspect of the rating 
criteria.  Without sufficient evidence that at least 
5 percent of the entire body or exposed areas have been 
affected, or that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required, a compensable rating is not warranted for service-
connected herpes simplex for any time during the rating 
period.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806).

Tinea Pedis

The analysis of the tinea pedis claim is similar to the 
herpes simplex claim.  The December 2008 VA examiner also 
addressed the Veteran's tinea pedis.  For flare-ups, the 
Veteran has used Tolnaftate antifungal topical cream.   The 
examiner indicated that the tinea pedis has not required 
systemic treatment including corticosteroids or 
immunosuppressive drugs.  Examination revealed scaling that 
was primarily on the plantar aspect of both feet.  The 
examiner estimated that 2 percent of total body surface area 
was affected for each foot and that no exposed areas were 
involved.  A diagnosis of tinea pedis was provided.

Similar to the herpes simplex claim, the Board considers the 
December 2008 VA examination report to be the best evidence 
for deciding the claim as the examiner addressed the two main 
aspects for evaluating the disability-the area affected by 
tinea pedis and the type of treatment that the Veteran has 
undergone.  Given that 4 percent of the entire body (when the 
area from both feet are combined) was affected and zero 
percent of exposed areas was affected, a noncompensable 
rating is warranted for tinea pedis because less than 5 
percent of the entire body and less than 5 percent of exposed 
area was affected.  Additionally, because the examination 
confirmed that no more than topical therapy has been required 
to treat the Veteran's tinea pedis, a noncompensable rating 
is warranted based on that aspect of the rating criteria.  
Without sufficient evidence that at least 5 percent of the 
entire body or exposed areas have been affected, or that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs has been required, a 
compensable rating is not warranted for service-connected 
tinea pedis for any time during the rating period.  See 
38 C.F.R. § 4.118 (Diagnostic Code 7806).

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's herpes simplex or 
tinea pedis has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disabilities have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the 
claims for compensable ratings for herpes simplex and tinea 
pedis must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims for an increase, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a left ankle disability is denied.

Service connection for nuclear sclerotic cataracts is 
granted.

Service connection for a left upper eyelid scar is granted.

Service connection for residuals of a left eye injury other 
than nuclear sclerotic cataracts and a left upper eyelid scar 
is denied.

A compensable rating for herpes simples is denied.

A compensable rating for tinea pedis is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


